              Case 3:19-cv-00290-EMC Document 62 Filed 07/13/20 Page 1 of 2



 1   HUGH HANDEYSIDE (admitted pro hac vice)
     AMERICAN CIVIL LIBERTIES UNION FOUNDATION
 2   125 Broad Street, 18th Floor
     New York, NY 10004
 3
     Telephone: 212-549-2500
 4   Fax: 212-549-2583
     hhandeyside@aclu.org
 5
     MATTHEW CAGLE (CA Bar No. 286101)
 6   AMERICAN CIVIL LIBERTIES UNION
     FOUNDATION OF NORTHERN CALIFORNIA
 7
     39 Drumm Street
 8   San Francisco, CA 94111
     Telephone: 415-621-2493
 9   Fax: 415-255-1478
     mcagle@aclunc.org
10
     Attorneys for Plaintiffs
11

12
                                    UNITED STATES DISTRICT COURT
13                                 NORTHERN DISTRICT OF CALIFORNIA
                                   SAN FRANCISCO-OAKLAND DIVISION
14

15
      AMERICAN CIVIL LIBERTIES UNION
16    FOUNDATION, et al.,                              Case No. 19-CV-00290-EMC

17                   Plaintiffs,                       JOINT MOTION TO FURTHER
                                                       EXTEND TIME TO FILE JOINT
18            v.                                       STATUS REPORT
19    DEPARTMENT OF JUSTICE, et al.,
20
                     Defendants.
21

22

23          Pursuant to Civil Local Rules 6-3 and 7-11, the parties, by undersigned counsel, move to

24   extend the deadline for the parties to file the joint status report due on July 13, 2020.

25          On July 6, 2020, Judge Illman extended the time for the parties to file a further joint

26   status report to July 13, 2020 (ECF No. 61). However, because of an unforeseen medical issue,

27   counsel for the Defendants has been unable to gather the information necessary for the parties to



                       JOINT MOTION TO FURTHER EXTEND TIME – No. 19-cv-290-EMC
               Case 3:19-cv-00290-EMC Document 62 Filed 07/13/20 Page 2 of 2



 1   file their joint status report by July 13. The parties therefore respectfully request a further brief

 2   extension, from July 13 to July 17, 2020, to submit their joint status report.

 3                                   Respectfully submitted,

 4    DATED: July 13, 2020                          /s/                         s
                                                   Hugh Handeyside
 5
                                                   American Civil Liberties Union Foundation
 6                                                 125 Broad Street, 18th Floor
                                                   New York, NY 10004
 7                                                 Telephone: 212-549-2500
                                                   hhandeyside@aclu.org
 8
                                                   Matthew Cagle
 9
                                                   American Civil Liberties Union Foundation of
10                                                     Northern California
                                                   39 Drumm Street
11                                                 San Francisco, CA 94111
                                                   Telephone: 415-621-2493
12                                                 mcagle@aclunc.org
13
                                                   Attorneys for Plaintiffs
14

15                                                 JOSEPH H. HUNT
                                                   Assistant Attorney General
16
                                                   ELIZABETH J. SHAPIRO (D.C. Bar No. 418925)
17
                                                   Deputy Branch Director
18
                                                   /s/
19                                                 ELIZABETH TULIS (NY Bar)
                                                   Trial Attorney
20                                                 U.S. Department of Justice,
                                                   Civil Division, Federal Programs Branch
21
                                                   1100 L Street, NW
22                                                 Washington, D.C. 20005
                                                   Telephone: 202-514-9237
23                                                 elizabeth.tulis@usdoj.gov
24                                                 Attorneys for Defendants
25

26

27

                                                        2
                        JOINT MOTION TO FURTHER EXTEND TIME – No. 19-cv-290-EMC
